Date DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 7-9, filed 25 Aug 2022, with respect to the 35 U.S.C. 103 rejections have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument.

Status of Claims
Claims 21-40 are currently examination. No claim has been cancelled/added/withdrawn since the Non-Final Office Action of 28 Apr 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 21 recites the new limitation “provide a signal to the indicator light and the sound emitting device to concurrently turn on the indicator light and provide an audible sound”. A review of the specification does not disclose this subject matter that a new matter is introduced. In particular, the specification does not disclose the indicator light turning on and an audible sound being provided concurrently (see pg. 11, line 23 - pg. 13, line 6 of the specification of the instant application). Therefore, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 22-27 inherit the deficiency by the nature of their dependency on claim 21. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “the one or more magnetometers”. The antecedent basis for the limitation is unclear. In particular, it is unclear whether “the one or more magnetometers” is the referring to: a) “two or more magnetometers” recited in claim 21; b) at least one of “two or more magnetometers” recited in claim 21; or c)otherwise. Claims 22-27 inherit the deficiency by the nature of their dependency on claim 21, and claim 23 additionally recites “the one or more magnetometers”. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “the two or more magnetometers”.
Claim 28 recites the limitation “the one or more magnetometers”. The antecedent basis for the limitation is unclear. In particular, it is unclear whether “the one or more magnetometers” is the referring to: a) “two or more magnetometers” recited in claim 28; b) at least one of “two or more magnetometers” recited in claim 28; or c)otherwise. Claims 29-34 inherit the deficiency by the nature of their dependency on claim 28, and claim 30 additionally recites “the one or more magnetometers”. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “the two or more magnetometers”.
Claim 35 recites the limitation “the one or more magnetometers”. The antecedent basis for the limitation is unclear. In particular, it is unclear whether “the one or more magnetometers” is the referring to: a) “two or more magnetometers” recited in claim 35; b) at least one of “two or more magnetometers” recited in claim 35; or c)otherwise. Claims 36-40 inherit the deficiency by the nature of their dependency on claim 35, and claim 37 additionally recites “the one or more magnetometers”. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “the two or more magnetometers”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21, 23, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Derichs et al. (US Patent No. 10188310) – hereinafter referred to as Derichs - in view of Kendale et al. (US PG Pub No. 2007/0129719) – hereinafter referred to as Kendale; Wasielewski (US PG Pub No. 2012/0277752); and Krag (US Patent No. 6363940).
Regarding claim 21, Derichs discloses a magnetometer-based magnetic material detection device (see at least Fig. 2D) comprising:
a proximal portion (Fig. 2D: probe base 161d) and a flexible and adjustable distal portion (Fig. 2D: removable sensing member 163d with wired/wireless connection 159d; Col 12, lines 35-52: removable sensing member in wired/wireless connection and can couple socket on probe base); 
two or more magnetometers (Fig. 2D: tip sensor pair 151d and base sensor pair 152d) positioned in or on the distal portion (Col 11, lines 35-41: removable sensing tip includes two magnetometers 151d,152d); 
a sound emitting device (buzzer or speaker 156); and
a processor (external device 170; Col 6, line 65 - Col 7, line 8: probe as input device for external device 170, external device is a computer and includes one or more processors) communicatively coupled with the one or more magnetometers (Fig. 1; Col 9, lines 39-42: sensor pairs 151, 152 electrically connected to microprocessor 157; Col 10, lines 22-27: RF module 158 connected to microprocessor 170 and allows wireless connection to external device 170), wherein the processor is configured to:
receive magnetic field data from a communication interface (RF module 158) of the one or more magnetometers (Col 9, lines 39-42: sensor pairs 151, 152 electrically connected to microprocessor 157; Col 10, lines 22-27: RF module 158 connected to microprocessor 170 and allows wireless connection to external device 170; Col 12, lines 55-63: receiving raw data from two sensor pairs), and
provide a signal to the sound emitting device (buzzer or speaker 156) to provide an audible sound (Col 10, lines 34-59: cause speaker 156 to emit a tone indicative of the position of marker 110 relative to probe 150).
	Derichs does not explicitly disclose:
a rigid central body comprising a tube having a circular outer cross-section, a diameter between 2 and 20 mm, and a length between 1 and 60 cm;
a gyroscope in the adjustable distal portion;
an indicator light; and
the processor is configured to provide a signal to the indicator light to turn on the indicator light.
	Kendale, however, discloses:
a rigid central body comprising a tube having a circular outer cross-section, a diameter between 2 and 20 mm, and a length between 1 and 60 cm (Fig. 1A and [0313]: elongated tube or shaft 16 (e.g., a rigid tube/telescope having a diameter of about 5 to about 7 mm and length of about 25-40 cm); [0016]: elongated tube is rigid).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Derichs’s device to include Kendale’s rigid central body. The motivation for the combination would have been to “provide the best maneuverability, once instrument 10 has been inserted into an area,” as taught by Kendale ([0313]), in finding a magnetic material inside a subject.
Wasielewski additionally discloses:
a gyroscope in a distal portion (Fig. 1 and [0054]: sensor 10 includes microgyroscope).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Derichs’s device to include Wasielewski’s gyroscope. The motivation for the combination would have been to “generate data, such as position data in the three coordinates, orientation data, and/or movement data (of a medical device) … to track the movement of the surgical device during the surgical procedure”, as taught by Wasielewski ([0004]). 
Krag further discloses:
an indicator light (Fig. 1: light 114); and
a processor (detector 34) is configured to provide a signal to the indicator light (light 114) to turn on the indicator light (light 114; Col 9, lines 30-44: output signal as a function of proximity of the probe to magnetic field generated by a marker; Col 8, lines 4-15: brightness of light changes with changes in proximity).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Derichs’s indicator to include Krag’s indicator light. The motivation for the combination would have been to “provide[s] proximity information having an attribute or characteristic that varies as a function of changes in proximity of the probe relative to the marker … (including) the brightness of the light changes with changes in proximity,” as taught by Krag (Col 9, lines 4-15). In the proposed combination, the indicator light and audible sound are used concurrently to provide position information to the user.
Regarding claim 23, Derichs in view of Kendale, Wasielewski, and Krag discloses all limitations of claim 21, as discussed above, and Derichs does not disclose:
wherein the processor is further configured to provide the signal to the indicator light to change an illumination of the indicator light in response to the change in the relative proximity of the one or more magnetometers to the magnetic material.
	Krag, however, discloses:
providing a signal to an indicator light to change an illumination of the indicator light in response to a change in a relative proximity of a magnetic sensor to a magnetic material (Col 9, lines 30-44: output signal as a function of proximity of the probe to magnetic field generated by a marker; Col 8, lines 4-15: brightness of light changes with changes in proximity).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Derichs’s indicator to include Krag’s indicator light. The motivation for the combination would have been to “provide[s] proximity information having an attribute or characteristic that varies as a function of changes in proximity of the probe relative to the marker … (including) the brightness of the light changes with changes in proximity,” as taught by Krag (Col 9, lines 4-15).
Regarding claim 27, Derichs in view of Kendale, Wasielewski, and Krag discloses all limitations of claim 21, as discussed above, and Derichs further discloses:
wherein the magnetic material is magnetized (Col 4, lines 39-46: magnet made of samarium cobalt, yttrium cobalt, and combinations thereof).
	It is noted that cobalt is known in the art to be capable of being magnetized, as evidenced by de Groot (de Groot, L. (2014). Why is iron magnetic, unlike other metals? Utrecht University. https://www.uu.nl/en/news/why-is-iron-magnetic-unlike-other-metals.).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Derichs in view of Kendale, Wasielewski, and Krag as applied to claim 21 above, and further in view of Aust et al. (US Patent No. 5454827) - hereinafter referred to as Aust.
Regarding claim 22, Derichs in view of Kendale, Wasielewski, and Krag discloses all limitations of claim 21, as discussed above, and Derichs further discloses:
a handle at the proximal portion (Col 7, lines 50-52: base 161 configured as a handle).
	Derichs does not explicitly disclose:
wherein the handle further comprises a pull lever coupled to a guidewire extending through the rigid central body,
wherein the guidewire is coupled to the distal portion, and
wherein the distal portion is configured to be moved via the guidewire in response to an actuation of the pull lever.
	Aust, however, discloses:
a handle (handle 12) comprising a pull lever (Fig. 2: control lever 70) coupled to a guidewire (Fig. 2: actuator wires 81-84) extending though a rigid central body (Fig. 2: rigid stem section 16; Col 2, line 66 - Col 3, line 10: actuator wires 81-84 pass through rigid stem section 18),
wherein the guidewire (Fig. 2: actuator wires 81-84) is coupled to a distal portion (Fig. 2: articulated stem section 30; Col 2, line 66 - Col 3, line 10: actuator wires 81-84 pass through rigid stem section 18 and connected to articulated stem section 30), and
wherein the distal portion (Fig. 2: articulated stem section 30) is configured to be moved via the guidewire (Fig. 2: actuator wires 81-84) in response to an actuation of the pull lever (Fig. 2: control lever 70; Fig. 5 and Col 4, line 9 - Col 5, line 19: direction of control lever 70 tensions or releases tension on one of actuator wires 81-84 in positioning articulated stem section).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Derichs’s handle to include Aust’s handle with a lever to control a distal portion. The motivation for the combination would have been to allow “the handle for bending the articulated shaft (distal portion) to change the orientation,” as taught by Aust (Col 1, lines 22-42), when the distal portion is positioned inside a subject.
Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Derichs in view of Kendale, Wasielewski, and Krag as applied to claim 21 above, and further in view of Palese et al. (US Patent Pub No. 2012/0130164) – hereinafter referred to as Palese.
Regarding claims 24-25, Derichs in view of Kendale, Wasielewski, and Krag discloses all limitations of claim 21, as discussed above, and Derichs does not explicitly disclose:
wherein the magnetic material is a needle (claim 24); and.
wherein the magnetic material is a surgical tool (claim 25).
	Palese, however, discloses:
a magnetic material is a needle or a surgical tool ([0049]: needle and surgical instruments).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Derichs’s magnetic material to include Palese’s a needle or surgical tool. The motivation for the combination would have been to allow “locating and retrieving a misplaced foreign body (inside a patient),” as taught by Palese ([0010]).
Claims 26 are rejected under 35 U.S.C. 103 as being unpatentable over Derichs in view of Kendale, Wasielewski, and Krag as applied to claim 21 above, and further in view of Harmer et al. (US PG Pub No. 2014/0018663) - hereinafter referred to as Harmer.
Regarding claim 26, Derichs in view of Kendale, Wasielewski, and Krag discloses all limitations of claim 21, as discussed above, and Derichs does not disclose:
wherein the magnetic material is partially magnetized.
	Harmer, however, discloses:
a magnetic material that is partially magnetized ([0029]: marker can be magnetized in presence of a magnetic field and exhibits no permanent magnetic remanence when the magnetic field is removed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Derichs’s magnetic material to include Harmer’s magnetic material that can be partially magnetized. The motivation for the combination would have been to “allow the detection and localization of the particles using a sensitive magnetometer (or susceptometer) which generates an alternating magnetic field to excite the particles magnetically, and detects the magnetic field signature generated by the particles,” as taught by Harmer ([0029]), without permanently magnetizing, or altering, the magnetic material.
Claims 28, 30, 34-35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Derichs in view of Kendale and Wasielewski.
Regarding claim 28, Derichs discloses a magnetometer-based magnetic material detection device (see at least Fig. 2D) comprising:
a proximal portion (Fig. 2D: probe base 161d) and a flexible and adjustable distal portion (Fig. 2D: removable sensing member 163d with wired/wireless connection 159d; Col 12, lines 35-52); 
two or more magnetometers (Fig. 2D: tip sensor pair 151d and base sensor pair 152d) positioned in or on the distal portion (Col 11, lines 35-41: removable sensing tip includes two magnetometers 151d,152d);
a sound emitting device (buzzer or speaker 156); and
a processor (external device 170; Col 6, line 65 - Col 7, line 8: probe as input device for external device 170, external device is a computer and includes one or more processors) communicatively coupled with the one or more magnetometers (Fig. 1; Col 9, lines 39-42: sensor pairs 151, 152 electrically connected to microprocessor 157; Col 10, lines 22-27: RF module 158 connected to microprocessor 170 and allows wireless connection to external device 170), wherein the processor is configured to:
receive magnetic field data from a communication interface (RF module 158) of the one or more magnetometers (Col 9, lines 39-42: sensor pairs 151, 152 electrically connected to microprocessor 157; Col 10, lines 22-27: RF module 158 connected to microprocessor 170 and allows wireless connection to external device 170; Col 12, lines 55-63: receiving raw data from two sensor pairs), and
provide a signal to the sound emitting device to provide an audible sound in response to a change in a relative proximity of the one or more magnetometers to a magnetic material based on the magnetic field data (Col 12, lines 55-63: provide measurement information based on the received sensor data; Col 10, lines 36-58: as the frequency of the tone increases, the user will understand the probe is being moved closer to the marker 110; Col 4, lines 39-59: marker comprises a magnet).
	Derichs does not explicitly disclose:
a rigid central body comprising a tube having a circular outer cross-section, a diameter between 2 and 20 mm, and a length between 1 and 60 cm; and
a gyroscope in the adjustable distal portion.
Kendale, however, discloses:
a rigid central body comprising a tube having a circular outer cross-section, a diameter between 2 and 20 mm, and a length between 1 and 60 cm (Fig. 1A and [0313]: elongated tube or shaft 16 (e.g., a rigid tube/telescope having a diameter of about 5 to about 7 mm and length of about 25-40 cm); [0016]: elongated tube is rigid).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Derichs’s device to include Kendale’s rigid central body. The motivation for the combination would have been to “provide the best maneuverability, once instrument 10 has been inserted into an area,” as taught by Kendale ([0313]), in finding a magnetic material inside a subject.
Wasielewski additionally discloses:
a gyroscope in a distal portion (Fig. 1 and [0054]: sensor 10 includes microgyroscope).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Derichs’s device to Wasielewski’s gyroscope. The motivation for the combination would have been to “generate data, such as position data in the three coordinates, orientation data, and/or movement data (of a medical device) … to track the movement of the surgical device during the surgical procedure”, as taught by Wasielewski ([0004]).
Regarding claim 30, Derichs in view of Kendale and Wasielewski discloses all limitations of claim 28, as discussed above, and Derichs further discloses:
wherein the processor is further configured to provide the signal to the sound emitting device (buzzer or speaker 156) to change the audible sound in response to the change in the relative proximity of the one or more magnetometers to the magnetic material (Col 12, lines 55-63: provide measurement information based on the received sensor data; Col 10, lines 36-58: as the frequency of the tone increases, the user will understand the probe is being moved closer to the marker 110; Col 4, lines 39-59: marker comprises a magnet).
Regarding claim 34, Derichs in view of Kendale and Wasielewski discloses all limitations of claim 28, as discussed above, and Derichs further discloses:
wherein the magnetic material is magnetized (Col 4, lines 39-46: magnet made of samarium cobalt, yttrium cobalt, and combinations thereof).
	It is noted that cobalt is known in the art to be capable of being magnetized, as evidenced by de Groot (de Groot, L. (2014). Why is iron magnetic, unlike other metals? Utrecht University. https://www.uu.nl/en/news/why-is-iron-magnetic-unlike-other-metals.).
Regarding claim 35, Derichs discloses a magnetometer-based magnetic material detection device (see at least Fig. 2D) comprising:
a proximal portion (Fig. 2D: probe base 161d) and a flexible and adjustable distal portion (Fig. 2D: removable sensing member 163d with wired/wireless connection 159d; Col 12, lines 35-52: removable sensing member in wired/wireless connection and can couple socket on probe base); 
two or more magnetometers (Fig. 2D: tip sensor pair 151d and base sensor pair 152d) positioned in or on the distal portion (Col 11, lines 35-41: removable sensing tip includes two magnetometers 151d,152d);
a user interface (Fig. 15A-C: graphical user interface (GUI) 1500 on external device 170); and
a processor (external device 170; Col 6, line 65 - Col 7, line 8: probe as input device for external device 170, external device is a computer and includes one or more processors; Col 23, line 60 - Col 24, line 4: GUI on external device 170) communicatively coupled with the one or more magnetometers (Fig. 1; Col 9, lines 39-42: sensor pairs 151, 152 electrically connected to microprocessor 157; Col 10, lines 22-27: RF module 158 connected to microprocessor 170 and allows wireless connection to external device 170), wherein the processor is configured to:
receive magnetic field data from a communication interface (RF module 158) of the one or more magnetometers (Col 9, lines 39-42: sensor pairs 151, 152 electrically connected to microprocessor 157; Col 10, lines 22-27: RF module 158 connected to microprocessor 170 and allows wireless connection to external device 170; Col 12, lines 55-63: receiving raw data from two sensor pairs), and
provide a signal to the user interface to provide a graphic or text in response to a change in a relative proximity of the one or more magnetometers to a magnetic material based on the magnetic field data (Col 12, lines 55-63: provide measurement information based on the received sensor data; Fig. 15C and Col 23, line 60 - Col 24, line 27: graphical indicator 1599 shows real-time raw data from magnetometer sensors, including when the probe is in or not in a magnetic field of the marker; Col 4, lines 39-59: marker comprises a magnet).
Derichs does not explicitly disclose:
a rigid central body comprising a tube having a circular outer cross-section, a diameter between 2 and 20 mm, and a length between 1 and 60 cm; and
a gyroscope in the adjustable distal portion.
Kendale, however, discloses:
a rigid central body comprising a tube having a circular outer cross-section, a diameter between 2 and 20 mm, and a length between 1 and 60 cm (Fig. 1A and [0313]: elongated tube or shaft 16 (e.g., a rigid tube/telescope having a diameter of about 5 to about 7 mm and length of about 25-40 cm); [0016]: elongated tube is rigid).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Derichs’s device to include Kendale’s rigid central body. The motivation for the combination would have been to “provide the best maneuverability, once instrument 10 has been inserted into an area,” as taught by Kendale ([0313]), in finding a magnetic material inside a subject.
Wasielewski additionally discloses:
a gyroscope in a distal portion (Fig. 1 and [0054]: sensor 10 includes microgyroscope).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Derichs’s device to Wasielewski’s gyroscope. The motivation for the combination would have been to “generate data, such as position data in the three coordinates, orientation data, and/or movement data (of a medical device) … to track the movement of the surgical device during the surgical procedure”, as taught by Wasielewski ([0004]).
Regarding claim 37, Derichs in view of Kendale and Wasielewski discloses all limitations of claim 35, as discussed above, and Derichs further discloses:
wherein the processor is further configured to provide the signal to the user interface (GUI 1500) to change the graphic or the text in response to the change in the relative proximity of the one or more magnetometers to the magnetic material (Col 12, lines 55-63: provide measurement information based on the received sensor data; Fig. 15C and Col 23, line 60 - Col 24, line 27: graphical indicator 1599 shows real-time raw data from magnetometer sensors, including when the probe is in or not in a magnetic field of the marker; Col 4, lines 39-59: marker comprises a magnet).
Claims 29 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Derichs in view of Kendale and Wasielewski as applied to claims 28 and 35, respectively, above, and further in view of Aust.
Regarding claim 29, Derichs in view of Kendale and Wasielewski discloses all limitations of claim 28, as discussed above, and Derichs further discloses:
a handle at the proximal portion (Col 7, lines 50-52: base 161 configured as a handle).
	Derichs does not explicitly disclose:
wherein the handle further comprises a pull lever coupled to a guidewire extending through the rigid central body,
wherein the guidewire is coupled to the distal portion, and
wherein the distal portion is configured to be moved via the guidewire in response to an actuation of the pull lever.
	Aust, however, discloses:
a handle (handle 12) comprising a pull lever (Fig. 2: control lever 70) coupled to a guidewire (Fig. 2: actuator wires 81-84) extending though a rigid central body (Fig. 2: rigid stem section 16; Col 2, line 66 - Col 3, line 10: actuator wires 81-84 pass through rigid stem section 18),
wherein the guidewire (Fig. 2: actuator wires 81-84) is coupled to a distal portion (Fig. 2: articulated stem section 30; Col 2, line 66 - Col 3, line 10: actuator wires 81-84 pass through rigid stem section 18 and connected to articulated stem section 30), and
wherein the distal portion (Fig. 2: articulated stem section 30) is configured to be moved via the guidewire (Fig. 2: actuator wires 81-84) in response to an actuation of the pull lever (Fig. 2: control lever 70; Fig. 5 and Col 4, line 9 - Col 5, line 19: direction of control lever 70 tensions or releases tension on one of actuator wires 81-84 in positioning articulated stem section).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Derichs’s handle to include Aust’s handle with a lever to control a distal portion. The motivation for the combination would have been to allow “the handle for bending the articulated shaft (distal portion) to change the orientation,” as taught by Aust (Col 1, lines 22-42), when the distal portion is positioned inside a subject.
Regarding claim 36, Derichs in view of Kendale and Wasielewski discloses all limitations of claim 35, as discussed above, and Derichs further discloses:
a handle at the proximal portion (Col 7, lines 50-52: base 161 configured as a handle).
	Derichs does not explicitly disclose:
wherein the handle further comprises a pull lever coupled to a guidewire extending through the rigid central body,
wherein the guidewire is coupled to the distal portion, and
wherein the distal portion is configured to be moved via the guidewire in response to an actuation of the pull lever.
	Aust, however, discloses:
a handle (handle 12) comprising a pull lever (Fig. 2: control lever 70) coupled to a guidewire (Fig. 2: actuator wires 81-84) extending though a rigid central body (Fig. 2: rigid stem section 16; Col 2, line 66 - Col 3, line 10: actuator wires 81-84 pass through rigid stem section 18),
wherein the guidewire (Fig. 2: actuator wires 81-84) is coupled to a distal portion (Fig. 2: articulated stem section 30; Col 2, line 66 - Col 3, line 10: actuator wires 81-84 pass through rigid stem section 18 and connected to articulated stem section 30), and
wherein the distal portion (Fig. 2: articulated stem section 30) is configured to be moved via the guidewire (Fig. 2: actuator wires 81-84) in response to an actuation of the pull lever (Fig. 2: control lever 70; Fig. 5 and Col 4, line 9 - Col 5, line 19: direction of control lever 70 tensions or releases tension on one of actuator wires 81-84 in positioning articulated stem section).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Derichs’s handle to include Aust’s handle with a lever to control a distal portion. The motivation for the combination would have been to allow “the handle for bending the articulated shaft (distal portion) to change the orientation,” as taught by Aust (Col 1, lines 22-42), when the distal portion is positioned inside a subject.
Claims 31-32 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Derichs in view of Kendale and Wasielewski as applied to claims 28 and 35, respectively, above, and further in view of Palese.
Regarding claims 31-32, Derichs in view of Kendale and Wasielewski discloses all limitations of claim 28, as discussed above, and Derichs does not explicitly disclose:
wherein the magnetic material is a needle (claim 31); and.
wherein the magnetic material is a surgical tool (claim 32).
	Palese, however, discloses:
a magnetic material is a needle or a surgical tool ([0049]: needle and surgical instruments).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Derichs’s magnetic material to include Palese’s a needle or surgical tool. The motivation for the combination would have been to allow “locating and retrieving a misplaced foreign body (inside a patient),” as taught by Palese ([0010]).
Regarding claims 38-39, Derichs in view of Kendale and Wasielewski discloses all limitations of claim 35, as discussed above, and Derichs does not explicitly disclose:
wherein the magnetic material is a needle (claim 38); and.
wherein the magnetic material is a surgical tool (claim 39).
	Palese, however, discloses:
a magnetic material is a needle or a surgical tool ([0049]: needle and surgical instruments).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Derichs’s device to include Palese’s a needle or surgical tool. The motivation for the combination would have been to allow “locating and retrieving a misplaced foreign body (inside a patient),” as taught by Palese ([0010]).
Claims 33 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Derichs in view of Kendale and Wasielewski as applied to claims 28 and 35, respectively, above, and further in view of Harmer.
Regarding claim 33, Derichs in view of Kendale and Wasielewski discloses all limitations of claim 28, as discussed above, and Derichs further discloses:
wherein the magnetic material is partially magnetized.
	Harmer, however, discloses:
a magnetic material that is partially magnetized ([0029]: marker can be magnetized in presence of a magnetic field and exhibits no permanent magnetic remanence when the magnetic field is removed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Derichs’s magnetic material to include Harmer’s magnetic material that can be partially magnetized. The motivation for the combination would have been to “allow the detection and localization of the particles using a sensitive magnetometer (or susceptometer) which generates an alternating magnetic field to excite the particles magnetically, and detects the magnetic field signature generated by the particles,” as taught by Harmer ([0029]), without permanently magnetizing, or altering, the magnetic material.
Regarding claim 40, Derichs in view of Kendale and Wasielewski discloses all limitations of claim 35, as discussed above, and Derichs further discloses:
wherein the magnetic material is partially magnetized.
	Harmer, however, discloses:
a magnetic material that is partially magnetized ([0029]: marker can be magnetized in presence of a magnetic field and exhibits no permanent magnetic remanence when the magnetic field is removed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Derichs’s magnetic material to include Harmer’s magnetic material that can be partially magnetized. The motivation for the combination would have been to “allow the detection and localization of the particles using a sensitive magnetometer (or susceptometer) which generates an alternating magnetic field to excite the particles magnetically, and detects the magnetic field signature generated by the particles,” as taught by Harmer ([0029]), without permanently magnetizing, or altering, the magnetic material.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Angela M Hoffa/Primary Examiner, Art Unit 3799